  8:20-cv-00394-BCB-MDN Doc # 35 Filed: 12/31/20 Page 1 of 1 - Page ID # 178



THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF
NEBRASKA
SUSANNE BECKER,Plaintiff, vs. 8:20cv00394
vs,
Defendants
United States Postal and essigns                     Additional show cause
National Association of Letter Carriers and essigns
____________________________________________________________________________

Additional information:

You see that even if the USPS over pay me they still had to send me a W-2 according to the
exhibit 7 page 2 top of the page first paragraph and within that paragraph states: “Amounts that
are not repaid in the same year as the original payment​ must be included in income and
wages and reported as such on the employee’s Form W-2 for the year of receipt. ​This is
also stated in the debt invoice to me.

You know why they have to give me a w-2 on overpayments because I become my own
employer and I am paying myself back for advanced payments for my other employer like a
1099 form. So, like in this case if I was paid 4,48.75 every time I paid on this debt I would
receive a new invoice for the remaining balance the next year that would be my new income
amount just like the sentence says “ must be included in income wages and reported as w-2.

So, in my prior exhibits 3, 4 and 5 on the show cause brief:

The Post office had to give me a w-2 for 2018 for the amount of 2,032.05 and for 2019 year to
cause that is concerned income and not debt cause I am my own employer for the
advancement of income until the salary overpayment is paid for cause I get to write it off as
taxable income. Therefore, I was again denied my rights as an employee and as an employer to
offset my owed taxable income when the USPS/NALC and the APWU stole my taxes and
refused to issue me a w-2. Mark Dimondstein, Fredric V. Rolando and Lousi Dejoy all played a
part in the theft as well as the managers, clerks, carriers and union representatives of the
USPS/NALC and APWU




                                           Signature signed under FRCP 11(a) Susanne Becker
                                                                         506 west 42 nd street
                                                                         Scottsbluff, NE 69361
                                                                Livingsacrifice70@hotmail.com
                                                                                 308-765-4985
